DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-7 and 9-17 as amended on 8/08/2022 are pending.
Claims 1-5, 7 and 13-17 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2022.
Claims 6 and 9-12 as amended on 8/08/2022 are under examination in the instant office action. 
Claim Rejections - 35 USC § 112
Indefinite
Claims 6 and 9-12 as amended remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 is indefinite with regard to “probiotic bacteria” of step 2 and of step 4. It is unclear whether the claimed products identified by the same term “probiotic bacteria” are the same or different. It is unclear what are criteria for selecting bacteria in groups a and b in the step 4. 
Claims 9-12 recites the limitations drawn to the use of “probiotic bacteria” species and strain belonging to  Bifidobacterium or Lactobacillus in the method of claim 6.  There is insufficient antecedent basis for these limitations in the claim 6 because both steps of administration and selection encompass the same “probiotic bacteria”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 9 and 12 as amended remain/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US 10, 405,563 (Li).
The cited document US 10, 405,563 (Li) discloses a method for treating obesity of subjects by modulating ratio of Firmicutes to Bacteroidetes in the intestinal microflora as result of administration of probiotic-containing diet to the subjects, thereby, selecting/testing probiotics with anti-obesity action (entire document including col. 1, lines 50-55 and col. 5, lines 7-10). The cited document US 10, 405,563 (Li) explicitly recognizes that a beneficial ratio of B/F as intended for weight and/or obesity managements as less than 0.7 or below 0.5 (see col. 4, lines 65-67) which is same as ratio F/B being more than 1.4 or 2 and which falls into claimed range F/B 1.3 or more 
In particular, the method of the cited document comprises steps:
1) measuring bacterial composition ratios of intestinal microflora in fecal subjects at each phase of the trial (col. 8, lines 33-35) including before administering special diet products (phase I trial) and after administration of special diet products (phase II trial); identifying flora of all subjects at level of phyla Firmicutes and Bacteroidetes (tables 3-4); classifying subjects into 2 diet groups, wherein the subjects of one group being on LPHC-diet product (low protein high carbohydrate diet product) have more bacteria from the phylum Firmicutes; and wherein the subject to the other group being on HPLC-diet product (high protein low carbohydrate diet product) have more bacteria from the phylum Bacteroidetes (col. 10, lines 12-13).
2) administering probiotic bacteria to all subjects as a part of all diet composition products (col. 7, lines 20-25 and lines 61-62) as intended to modify B/F ratio or Bacteroidetes/ Firmicutes ratio (col. 7, lines 57-62);  
3) measuring body fat or body weight of the subjects in all groups; for example: see table 1, wherein the disclosure describes maintenance of body weight; and, thus, measurements of weight; and/or consideration of weight as intended for administration of diet products with probiotics (col. 7, line 29).
4) selecting probiotic bacteria having “benefits on weight management” (col.12, lines 11-14) or “an anti-obesity action” on the subjects through modulating B/F ratio (col. 5, lines 5-10; col. 7, lines 56-62). 
The cited document US 10, 405,563 (Li) explicitly recognizes that a beneficial ratio of B/F as intended for weight and/or obesity managements as less than 0.7 or below 0.5 (see col. 4, lines 65-67) which is same as ratio F/B being more than 1.4 or 2 and which falls into claimed range F/B 1.3 or more. 
Thus, the method of the cited document US 10, 405,563 (Li) anticipates claim 6.
 
As applied to claims 9 and 12, the cited document US 10, 405,563 (Li) teaches the use and/or selection of “probiotic bacteria” including Bifidobacterium and Lactobacillus including Lactobacillus acidophilus (col. 7, line 20-22).  
Thus, the cited document US 10, 405,563 (Li) teaches the same method as encompassed by the claims. 
Therefore, the cited document anticipates the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9-12 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over US 10, 405,563 (Li) and US 8,497,114 (Kondo et al).
The cited document US 10, 405,563 (Li) is relied upon as explained above for disclosures of a method for treating obesity and selecting probiotics for treating obesity and weight management by modulating ratio of Firmicutes to Bacteroidetes in the intestinal microflora as result of administration of probiotic-containing diets to the subjects (entire document including col. 1, lines 50-55 and col. 5, lines 7-10). In particular, the method of the cited document comprises steps of classifying subjects into 2 groups, wherein the subjects of one group have more bacteria from the phylum Firmicutes; and wherein the subject of the other group have more bacteria from the phylum Bacteroidetes (col. 10, lines 12-13) and steps of administering the probiotic-containing diet to the subjects as intended to modulate ratio of Firmicutes to Bacteroidetes in the intestinal microflora for the benefit of weight management, treating or preventing obesity. The cited document US 10, 405,563 (Li) explicitly recognizes that a beneficial ratio of B/F as intended for weight and/or obesity management is less than 0.7 or below 0.5 (see col. 4, lines 65-67) which is same as ratio F/B being more than 1.4 or 2 as encompassed by the claimed range F/B 1.3 or more.
The cited document US 10, 405,563 (Li) teaches the use of probiotics including Bifidobacterium and Lactobacillus including Lactobacillus acidophilus (col. 7, line 20-22).  
But the cited document is silent about the use of Bifidobacterium breve MCC 1274 (FERM BP-11175).
However, the prior art; for example: US 8,497,114 (Kondo et al), clearly recognizes and teaches use of various Bifidobacterium probiotics as anti-obesity agents including Bifidobacterium bifidum (col.1, line 62), Bifidobacterium pseudocatenulatum (col. 2, line 15) and Bifidobacterium breve including strain MCC 1274/FERM BP-11175 (col. 3, lines 47-50). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use, to test or to select various Bifidobacterium probiotics as anti-obesity agents including strain MCC 1274/FERM BP-11175 in the method the cited document US 10, 405,563 (Li) with a reasonable expectation of success in treating obesity and selecting probiotics having anti-obesity benefits because use of various Bifidobacterium probiotics as anti-obesity agents including strain MCC 1274 (FERM BP-11175) have been known and used as anti-obesity probiotics as adequately evidenced by the cited prior art. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 8/08/2022 have been fully considered but they are not persuasive.
With regard to claim rejection under 35 U.S.C. 102 (a)(2) as being anticipated by US 10, 405,563 (Li) Applicants’ main argument appears to be that the claimed method requires to identify ratio of Firmicutes to Bacteroides in subjects prior to administration of probiotics while the cited method establishes ratio of Firmicutes to Bacteroides after administration of probiotics. Applicants also appear to argue that anti-obesity effect of probiotics can be obtained in subjects having a particular ratio prior to administration (response page 7, par. 2) . 
These arguments are not found persuasive. 
First, the cited US 10, 405,563 (Li) clearly teaches the use of B/F ratio to identify subjects in need of modulating this ratio (see col. 4, line 44); and, thus, subjects in need of treatment by administration of probiotics are identified before and prior to treatment by administration of probiotics.
Further, the cited US 10, 405,563 (Li) also clearly teaches that treatment of obesity comprises modulating the B/F ratio (col. 1, lines 50-54) to levels less than 0.7 or below 0.5 (see col. 4, lines 65-67) which is same as ratio F/B being more than 1.4 or 2 and which falls into claimed range F/B 1.3 or more. 
Therefore, there are no differences between the cited method and Applicants’ method as argued. 
With respect to the claimed method it is noted that the same “probiotic bacteria” are administered in the step 2 to both groups (a) and (b) regardless F/B ratio; and the same “probiotic bacteria” are selected in the step 4 for either of groups a or b. 
With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over US 10, 405,563 (Li) and US 8,497,114 (Kondo et al) Applicants only state that combination of cited references cannot render the claim obvious without pointing out what is missing in the combined teaching (page 8, par. 1).  
The argument is not found persuasive. The secondary reference US 8,497,114 (Kondo et al) is relied upon for teaching of anti-obesity agents including Bifidobacterium bifidum (col.1, line 62), Bifidobacterium pseudocatenulatum (col. 2, line 15) and Bifidobacterium breve including strain MCC 1274/FERM BP-11175 (col. 3, lines 47-50). Thus, one of skill in the art would obviously be motivated to select and to administer the probiotic specie or probiotic strain which was already found to be effective in treating obesity. 
No claims are allowed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
September 22, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653